                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


JILL WEINSTEIN,                                      )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:17-CV-350-D
NANCY A. BERRYHILL, Acting Commissioner              )
of Social Security,                                  )
                    Defendant.                       )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Defendant pay to Plaintiff $5,292.51
in attorney's fees, in full satisfaction of any and all claims arising under the Equal Access to
Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the Treasury Offset
Program, payment will be made by check payable to Plaintiff’s counsel, Daniel R. Lauffer, and
mailed to his office at Roberti, Wicker, Lauffer & Cinski, PA, 100 East Parrish Street, Ste 200,
Durham, NC 27701, in accordance with Plaintiff’s assignment to her attorney of her right to
payment of attorney's fees under the Equal Access to Justice Act.



This Judgment Filed and Entered on December 28, 2018, and Copies To:
Daniel R. Lauffer                                    (via CM/ECF electronic notification)
Leo R. Montenegro                                    (via CM/ECF electronic notification)
Cassia W. Parson                                     (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
December 28, 2018                            (By) /s/ Nicole Sellers
                                              Deputy Clerk
